 



Exhibit 10.4
METHODE ELECTRONICS, INC.
2007 CASH INCENTIVE PLAN
ANNUAL CASH BONUS
FORM AWARD AGREEMENT
     This Cash Incentive Award Agreement, effective as of September 13, 2007
(the “Agreement”), is entered into by and between Methode Electronics, Inc., a
Delaware corporation (the “Company”), and ___________________(“Grantee”).
     WHEREAS, the Company desires to reward Grantee for his services to the
Company and to encourage him to continue to work for the benefit of the Company
in a manner that will benefit all Company shareholders.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and obligations hereinafter set forth, the Company agrees to pay Grantee certain
cash incentive bonuses under the Company’s 2007 Cash Incentive Plan (the “Plan”)
on the terms and conditions set forth herein.
     1. Award. The Company will pay Grantee an annual performance-based cash
bonus with a target amount of [$________] (the “Target Amount”), provided
certain performance goals are achieved for the Company’s 2008 fiscal year. [For
senior executives other than Duda and Koman: Seventy percent (70%) of the Target
Amount is payable based on fiscal-year 2008 earnings before net interest and
income taxes (“2008 EBIT”) and thirty percent (30%) of the Target Amount is
payable based on the achievement of certain management by objectives (“MBOs”)
set forth on Exhibit A attached hereto.]
[For Duda and Koman: If fiscal-year 2008 earnings before net interest and income
taxes (“2008 EBIT”), based on the Company’s overall consolidated financial
results, equals the budgeted earnings before net interest and income taxes
(“2008 Budgeted EBIT”), the Company will pay Grantee the Target Amount. If 2008
EBIT exceeds 2008 Budgeted EBIT, the Company will pay Grantee the Target Amount
plus an amount equal to the following, up to a maximum of 40% of the Target
Amount: (the percentage excess of 2008 EBIT over 2008 Budgeted EBIT multiplied
by two) multiplied by (the Target Amount). If 2008 EBIT is less than 2008
Budgeted EBIT but is at least 85% of 2008 Budgeted EBIT, the Company will pay
Grantee the Target Amount minus an amount equal to the following: (the
percentage shortfall of 2008 EBIT compared to 2008 Budgeted EBIT) multiplied by
(the Target Amount). If 2008 EBIT is less than 85% of 2008 Budgeted EBIT, no
amounts will be payable hereunder.]
[For the other executives: If 2008 EBIT, based on the Company’s overall
consolidated financial results, equals the budgeted earnings before net interest
and income taxes (“2008 Budgeted EBIT”), the Company will pay Grantee seventy
percent of the Target Amount (the “EBIT Award Amount”). If 2008 EBIT exceeds
2008 Budgeted EBIT, the Company will pay Grantee the EBIT Award Amount plus an
amount equal to the following, up to a maximum of 40% of the EBIT Award Amount:
(the percentage excess of 2008 EBIT over 2008 Budgeted EBIT multiplied by two)
multiplied by (the EBIT Award Amount). If 2008 EBIT is less than 2008 Budgeted
EBIT but is at least 85% of 2008 Budgeted EBIT, the Company will pay Grantee the
EBIT Award Amount minus an amount equal to the following: (the percentage
shortfall of 2008 EBIT compared to 2008 Budgeted EBIT) multiplied by (the EBIT
Award Amount). If 2008 EBIT is less than 85% of 2008 Budgeted EBIT, no EBIT
Award Amount will be payable hereunder. For each MBO achieved by the Grantee,
the Company will pay Grantee the amount set forth on Exhibit A hereto
corresponding to the respective MBO. The achievement of each MBO may only be

 



--------------------------------------------------------------------------------



 



proportionately reduced if so provided on Exhibit A hereto, and, in such case,
the corresponding bonus will be reduced accordingly.]
     Unless the Award is properly deferred under the terms of the Plan, the
Award shall be paid to the Grantee within 2 1/2 months after the end of the
Company’s or the Grantee’s taxable year in which the Grantee became entitled to
the Award payment. The Company may withhold from any payment that it is required
to make under this Agreement amounts sufficient to satisfy applicable
withholding requirements under any federal, state or local law.
     2. Deferrals. The Grantee may defer receipt of his Award, subject to the
deferral rules under the Plan and applicable law.
     3. Payment Acceleration. Payment of the Award hereunder shall accelerate if
the Grantee’s employment with the Company and its Subsidiaries and Affiliates is
terminated due to: (i) retirement on or after his sixty-fifth birthday;
(ii) retirement on or after his fifty-fifth birthday with consent of the
Company; (iii) retirement at any age on account of total and permanent
disability as determined by the Company; or (iv) death. If payment is
accelerated, payment of the Award shall be made on a pro rata basis, based on
performance through the most recently completed month and the total number of
days the Grantee was employed during the performance period in relation to the
scheduled number of days between the Award Date and the end of the performance
period.
     4. Change of Control. Payment of any outstanding Award shall be accelerated
immediately following a Change of Control. If payment is accelerated, payment of
the Award shall be made on a pro rata basis, based on performance through the
most recently completed month and the total number of days during the
performance period before the Change of Control in relation to the entire
performance period.
     5. Adjustments for Acquisitions or Dispositions. In the event of any
acquisition of one or more businesses in fiscal 2008, the results of operations
(including sales and profit or loss) of the acquired business will be excluded
for all purposes in determining 2008 EBIT. In the event of any disposition of
one or more businesses in fiscal 2008, the results of operations (including
sales and profit or loss) of the disposed business shall be included through the
closing date for purposes of determining 2008 EBIT. Subsequently, 2008 Budgeted
EBIT shall be decreased from the date of closing to reflect the disposition. In
all events, the costs of any acquisition or disposition and any related gain or
loss shall be excluded for purposes of determining 2008 EBIT.
     6. Construction. This Agreement is subject to the terms of the Plan and
shall be construed in accordance therewith. All capitalized and undefined terms
herein are subject to the definitions contained in the Plan. The construction
and operation of this Agreement are governed by the laws of the State of
Illinois without regard to any conflicts or choice of law rules or principles
that might otherwise refer construction or interpretation of this Agreement to
the substantive law of another jurisdiction, and any litigation arising out of
this Agreement shall be brought in the Circuit Court of the State of Illinois or
the United States District Court for the Eastern Division of the Northern
District of Illinois.
     7. Amendment. This Agreement may be amended at any time by written
agreement between the Company and Grantee. Any such amendment shall be made
pursuant to a resolution of the Compensation Committee of the Company’s Board of
Directors.
     8. Funding. Cash payments under this Agreement shall constitute general
obligations of the Company. Grantee shall have only an unsecured right to
payment thereof out of the general assets of the Company.

 



--------------------------------------------------------------------------------



 



     9. Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.
     10. Dispute Resolution. The parties initially shall attempt to resolve by
direct negotiation any dispute, controversy or claim arising out of or relating
to this Agreement or its breach or interpretation (each, a “Dispute”). For
purposes of this negotiation, the Company shall be represented by one or more of
its independent directors appointed by the Board of Directors. If the parties
are unable to resolve the Dispute by direct negotiation within 30 days after
written notice by one party to the other of the Dispute, the Dispute shall be
settled by submission by either party of the Dispute to binding arbitration in
Chicago, Illinois (unless the parties agree in writing to a different location),
before a single arbitrator in accordance with the American Arbitration
Association’s National Rules for the Resolution of Employment Disputes then in
effect. The decision and award made by the arbitrator shall be final, binding
and conclusive on all parties hereto for all purposes, and judgment may be
entered thereon in any court having jurisdiction thereof. Each party shall pay:
the fees of his or its attorneys; the expenses of his or its witnesses; and all
other expenses connected with presenting his or its case. Other costs of the
arbitration, including the cost of any record or transcripts of the arbitration
hearing, administrative fees, the fees of the arbitrator, and all other fees and
costs shall be borne equally by the parties.
     11. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     12. Entire Agreement. This Agreement supersedes and cancels all prior
written or oral agreements and understandings relating to the terms of this
Agreement.

                GRANTEE       METHODE ELECTRONICS, INC.  
 
             
 
      By:                      
 
          Paul G. Shelton, Compensation Committee Chairman  
[_________________________]
             

 